Citation Nr: 0632533	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for pulmonary 
fibrosis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1948 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran's pulmonary fibrosis is manifested by a FEV-1 of 
no less than 52 percent of the predicted value, a FEV-1/FVC 
of no less than 66 percent, a DLCO (SB) of no less than 44 
percent of the predicted value, and a maximum exercise 
capacity of 13.5 ml/kg/min with no cardiac or respiratory 
limitation; there is no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, nor does the veteran require outpatient 
oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent, but no 
higher, are met for pulmonary fibrosis, effective January 28, 
2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.97, Diagnostic Code 6845 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was not provided proper notice in accordance with the 
VCAA.  Nonetheless, the Board concludes that such error is 
nonprejudicial to the veteran, and that no delay in appellate 
review is necessary.

March 2001 and October 2002 letters fully advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Such letters also essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.

The veteran was not, however, provide notice regarding what 
information and evidence is necessary to warrant entitlement 
to an increased rating for pulmonary fibrosis.  Specifically, 
the veteran was not advised that he must provide evidence 
that his disability has worsened.  Despite such error, the 
Board finds no prejudice to the veteran.  The statements of 
the veteran's representative in the March 2004 written 
statement and September 2006 informal hearing presentation 
reflect an understanding of the requirements of the 
applicable laws and regulations regarding what the evidence 
must show.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant).  Additionally, the Board notes that 
it is granting the veteran's claim for an increased rating.  
Although not a total grant of benefits, the Board concludes 
that further delaying the veteran's appeal to provide proper 
notice when three is evidence that he and his representative 
were aware of the evidence necessary to substantiate his 
claim would, in fact, be harmful to the veteran.  

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because there will be opportunity for the RO 
to provide notice in conjunction with implementation of the 
grant herein.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's service 
medical records are associated with the claims folder, as 
well as private medical records submitted by the veteran in 
support of his claim and VA outpatient medical records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The Board notes that the veteran was afforded a 
VA examination in November 2002.  In his September 2003 
notice of disagreement, the veteran argues that this November 
2002 VA examination was inadequate, noting that the 
technician giving the test was dissatisfied with the age and 
condition of the equipment and that multiple tests had to be 
performed to achieve acceptable results.  Thus, a new VA 
examination was provided in January 2004.  Neither the 
veteran, nor his representative, has argued that the 
veteran's condition has worsened since the January 2004 
examination, nor has either contended that this most recent 
examination was inadequate for rating purposes.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 10 percent disability 
evaluation for pulmonary fibrosis pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6845 (2006).  Under that diagnostic 
code, a 10 percent evaluation is warranted when there is a 
Forced Expiratory Volume in one second (FEV-1) of 71 to 80 
percent of predicted value, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, or a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  Id.

A 30 percent evaluation is warranted when there is a FEV-1 of 
56 to 70 percent predicted, a FEV-1/FVC of 56 to 70 percent, 
or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is warranted when there is a FEV-1 of 40 to 55 
percent predicted, a FEV-1/FVC of 40 to 55 percent, or a DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 100 percent evaluation is warranted when 
there is evidence of at least one of following: a FEV-1 of 
less than 40 percent predicted, a FEV-1/FVC of less than 40 
percent, a DLCO (SB) of less than 40 percent predicted, a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
the veteran requires outpatient oxygen therapy.  Id.

Since the veteran's most recent VA examination in January 
2004, the regulations pertaining to the evaluation of 
respiratory conditions were amended, effective October 6, 
2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the U. S. Court of Appeals for the Federal 
Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Board notes that this change in the regulations does not 
alter any of the specific criteria listed in Diagnostic Code 
6845.  Rather, the new regulations affect how the evaluation 
criteria are applied, including when a pulmonary function 
test (PFT) is required to evaluate the disability, when to 
apply pre-bronchodilator values for rating purposes, and 
which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO 
(SB)) when the level of evaluation would differ depending on 
the test used.  The Board notes that, in the present case, 
the application of the new regulations to the veteran's claim 
after October 6, 2006, does not change the evaluation to be 
assigned if analyzed under the old regulations.  Therefore, 
the veteran will not be prejudiced by the Board proceeding to 
a decision even though the RO has not had an opportunity to 
evaluate the claim under the new regulation and provide the 
veteran with that regulation.

In considering the evidence of record under both the old and 
new laws and regulations as set forth above, the Board 
concludes that the veteran is entitled to a higher evaluation 
of 60 percent, but not greater, for his pulmonary fibrosis.  
The Board is of the opinion that a 60 percent rating most 
closely approximates the veteran's impairment due to 
pulmonary fibrosis, and his current symptoms are not severe 
enough to merit a rating in excess of 60 percent.

A review of the veteran's medical records reveals multiple 
PFTs throughout this appeal which resulted in a DLCO (SB) 
greater than 39 percent but less than 56 percent predicted.  
Such findings support a 60 percent evaluation.  The November 
2002 VA examiner ordered a PFT in conjunction with the rating 
exam, and the results indicate the veteran had a DLCO (SB) of 
51.2 percent predicted.  Similarly, a PFT conducted in 
conjunction with a January 2004 VA examination indicates a 
DLCO (SB) of 51 percent predicted.  Finally, a June 2005 PFT 
submitted by the veteran shows a DLCO (SB) of 44 percent 
predicted.  A May 2003 PFT indicates a DLCO (SB) of 63 
percent predicted, a result more consistent with a 30 percent 
evaluation.  The Board is satisfied that this May 2003 PFT is 
an aberrant result and that the weight of the evidence 
demonstrates that the veteran's level of disability is more 
characteristic of a 60 percent evaluation.

The Board notes that the results of the veteran's FEV-1 and 
FEV-1/FVC tests for both the November 2002 and the January 
2004 VA examination (74 percent predicted and 74 percent, and 
64 percent predicted and 66 percent, respectively) are more 
consistent with the veteran's current 10 percent rating.  
However, the November 2002 VA examiner's conclusions indicate 
that the FEV-1 and FEV-1/FVC readings are not most reflective 
of the veteran's disability.  Rather, the examiner concluded 
that the veteran's level of disability is most accurately 
reflected by his decreased diffusion capacity, measured by 
the DLCO (SB), and hypoxemia.  This conclusion is echoed in 
the January 2004 VA examination report.  Under the new 
regulations effective October 6, 2006, the Board must use the 
test result which the examiner has indicated most accurately 
reflects the level of disability.  See 71 Fed. Reg. 52457-
52460, 52459 (2006) (presently codified at 38 C.F.R. § 
4.96(d)(6) (2006)).  Thus, the Board must use the DLCO (SB), 
as indicated by the VA examiner in November 2002 and January 
2004 as most accurate, for evaluation of the veteran's 
disability after October 6, 2006.  Prior to October 6, 2006, 
the Board will rely on the VA examiner's conclusions, 
independent of any legal requirements, and consider the DLCO 
(SB) results, which are supportive of a 60 percent 
evaluation, as more probative than the FEV-1 and FEV-1/FVC 
results.

The January 2004 VA examination report notes that, in 
addition to pulmonary fibrosis secondary to asbestos 
exposure, there is evidence that the veteran has mild 
obstructive pulmonary disease.  The examiner felt this 
disease was unrelated to the veteran's asbestos exposure, and 
noted that such disease contributes to the veteran's 
decreased diffusion capacity.  However, the examiner 
concluded that it is impossible to separate the effects of 
the two diseases with any degree of medical certainty.  The 
Board notes that when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, the provisions of 38 C.F.R. § 3.102, 
which requires that reasonable doubt on any issue be resolved 
in favor of the veteran, dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, 
despite the fact that the veteran's impairment due to 
pulmonary fibrosis may be less than that reflected in his 
DLCO (SB) results, the Board is unable to isolate the actual 
impairment due to pulmonary fibrosis, and will consider the 
results discussed above as representative of his current 
level of disability due to his service-connected pulmonary 
fibrosis.

In sum, the evidence of record demonstrates that the 
veteran's current level of impairment due to pulmonary 
fibrosis is most consistent with a 60 percent disability 
rating.  For reasons discussed below, a higher evaluation in 
excess of 60 percent is not warranted.

A June 2003 pulmonary stress test report indicates that the 
veteran's maximum oxygen capacity was measured at 13.5 
ml/kg/min.  Such result appears to be more consistent with an 
evaluation of 100 percent.  However, the physician 
administering the test noted that the veteran has no obvious 
cardiac limitations to exercise.  Additionally, no specific 
respiratory limitations were noted, and the test results 
indicate that the veteran's resting spirometry is 
unremarkable and he has adequate ventilatory reserve at 
maximal exercise.  A 100 percent evaluation requires a 
maximum oxygen capacity less than 15 ml/kg/min with cardiac 
or respiratory limitation.  The veteran has neither 
limitation, thus, he is not entitled to a higher rating in 
excess of 60 percent.

A higher evaluation of 100 percent is also warranted for FEV-
1 or DLCO (SB) results of less than 40 percent predicted, a 
FEV-1/FVC ratio of less than 40 percent, or if the veteran's 
disability is characterized by cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure, or outpatient oxygen therapy.  
At no time during this appeal did any of the veteran's PFTs 
indicate results of a FEV-1 or DLCO (SB) less than 40 percent 
predicted or a FEV-1/FVC of less than 40 percent.  As was 
previously mentioned, the veteran's lowest DLCO (SB) result 
was 44 percent predicted.  The veteran's lowest FEV-1 of 
record is 52 percent predicted.  See June 2005 PFT.  The 
lowest FEV-1/FVC of record is 66 percent predicted.  See 
January 2004 VA examination and PFT results.  In addition, 
the Board finds that the evidence of record does not 
demonstrate that the veteran has been diagnosed with cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  At the November 2002 VA examination, the 
veteran actually denied a history of any of these conditions.  
At the January 2004 VA examination, the veteran reported that 
he was recently told the right side of his heart was enlarged 
due to his lung condition.  However, the Board notes the 
veteran did not indicate he had been diagnosed with right 
ventricular hypertrophy, and again, there is no evidence in 
his medical records of a formal diagnosis.  Finally, the 
veteran has not indicated, nor do his medical records show, 
that he has had any episode of acute respiratory failure or 
that he requires outpatient oxygen therapy.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's pulmonary fibrosis to warrant consideration of 
alternate rating codes.

In sum, the Board concludes that the evidence or record 
demonstrates that the veteran's pulmonary fibrosis is 
manifested by a DLCO (SB) no less than 44 percent predicted, 
which is most consistent with a 60 percent evaluation.  
Additionally, the preponderance of the evidence is against a 
higher evaluation of 100 percent.  Consequently, the benefit-
of-the-doubt rule does not apply, and the veteran's claim for 
an increased evaluation for pulmonary fibrosis is granted for 
a 60 percent evaluation, but no more.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 60 percent disability evaluation, but not greater, is 
granted for pulmonary fibrosis, effective January 28, 2000.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


